Dear Mr. Laborde:
You have requested the opinion of this office on the following issues:
             a. Is the Louisiana State Employees' Retirement System (LASERS) an "agency" as defined by R.S. 39:321?
             b. If it is such an "agency", are R.S. 39:321 and the rules and regulations promulgated  by the Division of Administration applicable to LASERS?
R.S. 39:330.1A provides:
      "Notwithstanding any other provision of law to the contrary, the commissioner of administration, on behalf of the state, is hereby authorized to sell surplus movable property of any board, commission, agency, or department of the state at public auction." (Emphasis added.)
R.S. 39:321A defines "agency" as:
      ". . . any state office, department, board, commission, institution, division, officer or other person, or functional group, heretofore existing or hereafter created, that is authorized to exercise, or that does exercise, any functions of the government of the state . . .".
The Louisiana Constitution in Art. X, Sec. 29 requires the legislature to "enact laws providing for retirement of officials and employees of the state, its agencies, and its political subdivisions . . .", therefore making operation of the retirement systems clearly a function of the government of the state.
R.S 11:401 and following is one of the enactments of the legislature to meet that constitutional mandate.
R.S. 11:402 provides:
      "The system established by R.S. 11:401 shall be a state agency and shall have the power and privileges of a corporation. It shall be known as the `Louisiana State Employees' Retirement System' or as `Lasers'."
From this string of Constitutional and statutory provisions it is clear that LASERS is a state agency and, as such, is subject to the provisions of R.S. 39:321-330, and the rules and regulations promulgated pursuant to that statute regarding property control and disposition.
I trust that this answers your inquiry. Please advise if we may be of any further assistance in this matter.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           By: ________________________________ GLENN R. DUCOTE Assistant  Attorney  General
RPI/GRD/cla
Mr. Raymond J. Laborde Commissioner of Administration Post Office Box 94095 Baton Rouge, LA  70804-9095
DATE RECEIVED:
DATE RELEASED:
Glenn R. Ducote Assistant Attorney  General